202 U.S. 150 (1906)
McHARG, RECEIVER, et al.,
v.
STAAKE.[1]
No. 214.
Supreme Court of United States.
Argued March 15, 16, 1906.
Decided April 30, 1906.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE FOURTH CIRCUIT.
PER CURIAM:
As the facts in this case are practically the same as those set forth in the preceding and the legal principles are identical, this is also
Affirmed.
MR. JUSTICE HARLAN, MR. JUSTICE WHITE and MR. JUSTICE PECKHAM dissented in both cases.
NOTES
[1]  This case was argued simultaneously with First National Bank v. Staake; for names of counsel see p. 144, ante.